Exhibit 10(i)




















ARROW ELECTRONICS, INC.
Executive Deferred Compensation Plan
Amended and Restated Effective January 1, 2009






--------------------------------------------------------------------------------


ARTICLE I
PURPOSE AND DEFINITIONS    2

1.1 Purpose    2
1.2 Revisions January 1, 2005 – December 31, 2008    2
1.3 Merger of Original Plan into Revised Plan    2
1.4 Restated Plan    2
1.5 Construction    3
1.6 Definitions    3
ARTICLE II
PARTICIPATION    10

ARTICLE III
DEFERRAL ELECTIONS    10

3.1 Elections to Defer Compensation    10
3.2 Time and Form of Election    10
3.3 Additional Deferral Requirements.    11
3.4 Irrevocability    12
ARTICLE IV
PARTICIPANT ACCOUNTS    13

4.1 Establishment of Accounts.    13
4.2 Fund Elections.    14
4.3 Adjustment of Fund Subaccounts    15
4.4 Vesting.    15
4.5 Adjustment of Company Stock Accounts    15
ARTICLE V
DISTRIBUTIONS    16

5.1 Retirement or Disability.    16
5.2 Termination Prior to Retirement (or Disability)    17
5.3 Distribution With Scheduled Withdrawal Date.    18
5.4 Separation from Service    19
5.5 Distribution on Death    20


--------------------------------------------------------------------------------


5.6 Emergency Distribution    20
5.7 Medium of Distribution    21
5.8 Actual Payment Date    21
5.9 Payment to Incompetent    21
5.10 Doubt as to Right to Payment    22
5.11 Acceleration generally prohibited    22
ARTICLE VI
ADMINISTRATION    23

6.1 Committee    23
6.2 Powers and Duties of the Committee    23
6.3 Delegation of Authority; Appointment of Agents    24
6.4 Information    24
6.5 Compensation, Expenses and Indemnity.    25
6.6 Disputes.    25
6.7 Liability, Limited; Indemnification    26
ARTICLE VII
MISCELLANEOUS    27

7.1 Unsecured General Creditor    27
7.2 Restriction Against Assignment    27
7.3 Withholding    27
7.4 Amendment, Modification, Suspension or Termination    28
7.5 Governing Law    28
7.6 Data    28
7.7 Receipt or Release    29
7.8 Limitation of Rights and Employment Relationship    29
7.9 Separability    29
7.10 Headings    29


--------------------------------------------------------------------------------


7.11 Usage    29
7.12 Grantor Trust Agreement/Powers of Trustee    29
7.13 Administrative Processing Considerations    30
7.14 Correction of Error    30
ARTICLE VIII
DISTRIBUTIONS TO SPECIFIED EMPLOYEES    31

8.1 Six-month Delay on Termination of Employment    31
8.2 Application to Installment Payments    1
8.3 Correlation with Election Change Rules    31
ARTICLE IX
TRANSITION RULE ELECTIONS    32

9.1 2005 Amendments    32
9.2 2005-2008 Change Opportunity    32




--------------------------------------------------------------------------------

                                                



ARROW ELECTRONICS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
(as amended and restated effective January 1, 2009)
ARROW ELECTRONICS, INC., a New York corporation having its principal offices at
7459 S. Lima Street Englewood, Co 80112 (the “Company”), hereby adopts this
amended and restated Executive Deferred Compensation Plan for the benefit of a
select group of management or highly compensated employees as described herein,
effective January 1, 2009 except as otherwise provided.
ARTICLE I
PURPOSE AND DEFINITIONS
1.1    Purpose. Effective October 1, 2004, the Company adopted the Arrow
Electronics, Inc. Executive Deferred Compensation Plan (the “Original Plan”) in
order to provide an added incentive to the hiring and retention of the services
of the senior level of management personnel whose responsibilities contribute
most significantly to the success of the Company’s business and operations and a
select group of other highly compensated employees who have been determined to
make a similar contribution. Following enactment of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), the Company limited
application of the Original Plan to deferrals of amounts that were earned and
vested on December 31, 2004 and ESOP Make-Up Credits that were earned and vested
on December 31, 2004. The Original Plan continued to be separately administered
in accordance with its terms as in effect on October 3, 2004 until July 15,
2008, at which time it was merged into the revised Plan established as provided
herein.
1.2    Revisions January 1, 2005 – December 31, 2008. For the period January 1,
2005 through December 31, 2008, deferrals were authorized, made and administered
in accordance with the terms of the Original Plan as revised in order to comply
with Section 409A and otherwise. The terms of the Plan as so administered were
generally set forth in brochures and election materials communicating the
revised Plan terms to eligible employees. In addition, transition rule elections
to change the time and/or form of payment previously elected were made available
in accordance with applicable Treasury guidance, as set forth in Article IX
hereof.
1.3    Merger of Original Plan into Revised Plan. Effective July 8, 2008, the
Company merged the Original Plan into the revised Plan described in Section 1.2.
Accordingly, effective July




--------------------------------------------------------------------------------

                                                

8, 2008, amounts deferred and payable under the Original Plan shall be
administered and paid solely under the Plan terms applicable to deferrals on and
after January 1, 2005.
1.4    Restated Plan. Effective January 1, 2009, this amended and restated Plan,
which shall be known as the Arrow Electronics Key Executive Deferred
Compensation Plan, was adopted to provide benefits substantially similar to
those heretofore provided as described in Sections 1.1 and 1.2, in a manner that
complies both as to form and substance with the final regulations under Section
409A (the “Regulations”).
1.5    Construction. This Plan shall be administered and interpreted in
accordance with Section 409A and the Regulations. Accordingly, no provision
hereof shall be construed in any manner that would violate Section 409A or the
Regulations, nor shall any provision of the Plan inconsistent with Section 409A
or the Regulations be valid or given any effect whatever.
1.6    Definitions. Whenever the following words and phrases are used in this
Plan with the first letter capitalized, they shall have the meanings specified
below unless the context clearly requires otherwise.
(a)    “Account” or “Accounts” shall mean a bookkeeping account or accounts
maintained to record the Employer’s unfunded and unsecured obligations with
respect to compensation deferred under the Plan.
(b)    “Base Salary” shall mean a Participant’s base salary payable by the
Employer, excluding commissions, bonuses or other incentive pay and all other
remuneration for services rendered to the Employer, determined before deducting
any salary reduction contributions to a plan described in any of Code section
125 (relating to “cafeteria plans”), Code section 132(f)(4) (relating to
“qualified transportation fringe” benefits), or Code section 401(k) (such as,
without limitation, the Arrow Electronics Savings Plan).
(c)    “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death, subject to the following:
(i)    No beneficiary designation shall become effective until it is filed with
the Committee.
(ii)    Any designation shall be revocable at any time through a written
instrument filed by the Participant with the Committee with or without the
consent of the previous




--------------------------------------------------------------------------------

                                                

Beneficiary.
(iii)    Notwithstanding the foregoing, no designation of a Beneficiary other
than the Participant’s spouse (including any change or revocation of a prior
designation that has the effect of designating a Beneficiary other than such
spouse) shall be valid unless consented to in writing by such spouse; provided,
however, that the Committee may in its sole discretion waive the requirement of
spousal consent if the Participant is legally separated, if the Committee is
satisfied that the spouse cannot be located, or the Committee has been provided
with a court order showing that the Participant was abandoned by the spouse.
(iv)    If no designation of beneficiary has been made in accordance with the
foregoing, or if there is no surviving designated primary or contingent
Beneficiary, then the Participant’s surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant’s estate (which shall include either the
Participant’s probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant’s estate
duly appointed and acting in that capacity within 90 days after the
Participant’s death (or such extended period as the Committee determines is
reasonably necessary to allow such personal representative to be appointed, but
not to exceed 180 days after the Participant’s death), then “Beneficiary” shall
mean the person or persons who can verify by affidavit or court order to the
satisfaction of the Committee that they are legally entitled to receive the
benefits specified hereunder.
(v)    In the event any amount is payable under the Plan to a minor, payment
shall not be made to the minor, but instead be paid (A) to that person’s living
parent(s) to act as custodian, (B) if that person’s parents are then divorced,
and one parent is the sole custodial parent, to such custodial parent, or (C) if
no parent of that person is then living, to a custodian selected by the
Committee to hold the funds for the minor under the Uniform Transfers or Gifts
to Minors Act in effect in the jurisdiction in which the minor resides. If no
parent is living and the Committee decides not to select another custodian to
hold the funds for the minor, then payment shall be made to the duly appointed
and currently acting guardian of the estate for the minor or, if no guardian of
the estate for the minor is duly appointed and currently acting within 60 days
after the date the amount becomes payable, payment shall be deposited with the
court having jurisdiction over the estate of the minor.
(vi)    If a designated Beneficiary as determined under the forgoing cannot be
located within two years following the date as of the Participant’s death, such
Beneficiary shall




--------------------------------------------------------------------------------

                                                

be treated as having predeceased the Participant, for purposes of the forgoing.
(vii)    Except to the extent otherwise provided in an applicable and binding
domestic relations order, a designation of the Participant’s spouse as
Beneficiary will automatically be cancelled if the marriage terminates by
divorce or is annulled or such a legal separation order is issued unless the
designation clearly states that the individual named as Beneficiary is to
continue as such following termination of the marriage or such separation.
(viii)     The term “spouse” as used in this Plan shall be limited to an
individual of opposite sex from the Participant. However, nothing in this
paragraph (viii) shall limit the ability of any Participant to designate a
spouse of the same sex as a Beneficiary in accordance with the same rules that
permit designation of a non-spouse Beneficiary
(d)    “Board of Directors” or “Board” shall mean the Board of Directors of the
Company, or any duly authorized committee thereof.
(e)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(f)    “Committee” shall mean the Committee appointed to administer the Plan in
accordance with Article VI.
(g)    “Company” shall mean Arrow Electronics, Inc., a New York corporation, or
any successor thereof that adopts the Plan.
(h)    “Company Stock” shall mean common stock of the Company having a par value
of $1.00 per share, or any other common stock into which it may be reclassified.
(i)    “Compensation” for any Plan Year shall mean, as applicable, Base Salary
payable in such Plan Year or Incentive Compensation earned in such Plan Year
(whether payable during such Year or the following Year),
(j)    “Disability” shall mean the Participant’s inability to perform each and
every duty of his or her occupation or position of employment as a result of a
medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than 12 months,
provided that the Participant by reason thereof either (A) is unable to engage
in any substantial gainful activity or (B) receives income replacement benefits
for a period of not less than 3 months under an accident and health plan
maintained by the Employer or a Subsidiary. Notwithstanding the foregoing, a
determination of total disability by the Social Security Administration shall be
conclusive proof of Disability.




--------------------------------------------------------------------------------

                                                

(k)    “Eligible Employee” for any Plan Year shall mean an employee who is a
member of a select group of “management or highly compensated employees” within
the meaning of sections 201, 301 and 401 of ERISA who is selected for
eligibility by the Committee.
(l)    “Employer” shall mean the Company and any subsidiary of the Company which
has adopted the Plan with the approval of the Company, subject to such terms and
conditions as may be imposed by the Company upon the participation in the Plan
of such adopting Employer.
(m)    “ESOP Make-Up Credit for any Plan Year” shall mean the amount of any
reduction in contributions that would be made for such Year for the benefit of
the Participant under the Arrow Electronics Stock Ownership Plan (“ESOP”) but
for the Participant’s deferral election under this Plan for such Year.
(n)    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
(o)    “Fund” shall mean an investment fund that the Committee elected to use as
a basis for determining the adjustments to be made to a Participant’s Deferral
Account in accordance with Section 4.2.
(p)    “Fund Subaccount” shall mean a subaccount established pursuant to Section
4.2 to account for amounts whose Investment Adjustment is determined to
particular Fund.
(q)    “Incentive Compensation” shall mean commissions and bonuses or other
incentive compensation provided for under a commission, bonus or incentive
arrangement (other than arrangements for Performance Share Awards) which are
earned with respect to an ascertainable period comprising one or more calendar
years or subdivisions thereof (such as a calendar month or quarter or half-year
period) approved for inclusion in this Plan by the Committee.
(r)    “Investment Adjustment” shall mean, for each Fund in which a
Participant’s Account is deemed invested pursuant to Section 4.2, an amount
equal to the net gain or loss on the assets of such Fund.
(s)    Make-Up Subaccount” shall mean a subaccount established within a
Participant’s Plan Year Account to record the amount of any ESOP Make-Up Credit
credited to the Participant for the applicable Plan Year.
(t)    “Participant” shall mean any Eligible Employee who becomes a Participant
in this Plan in accordance with Article II.




--------------------------------------------------------------------------------

                                                

(u)    “Plan” shall mean the Arrow Electronics, Inc. Executive Deferred
Compensation Plan established effective as of October 1, 2004, as revised and in
effect for the period January 1, 2005 through December 31, 2008 as described in
Section 1.2, and the terms of which effective January 1, 2009 are set forth
herein.
(v)    “Performance Cycle” means a period of one or more years used to measure
the amount of Performance Share Award to which a Participant may become entitled
pursuant to an applicable Performance Share Award plan.
(w)    “Performance Cycle Account” means an Account established for a particular
Performance Cycle for which the Participant has deferred all or a portion of the
associated Performance Share Award.
(x)    “Performance Share Award” or “Award” shall mean the number of bookkeeping
units expressed in the form of Company Stock, if any, that the Company awards to
an Eligible Employee based on his performance and/or Company performance
measured over a Performance Cycle of one or more years, as provided in a
performance-based arrangement approved for inclusion in this Plan by the
Committee.
(y)    “Plan Year” or “Year” shall mean the calendar quarter October 1, 2004 –
December 31, 2004 and each calendar year beginning on or after January 1, 2005.
(z)    “Plan Year Account” shall mean an Account for a Participant reflecting
all elective deferrals of Compensation that were either (i) earned and otherwise
payable in a particular Plan Year or (ii) earned in such Plan Year and otherwise
payable in the succeeding Plan Year, and/or all ESOP Make-Up Credits credited to
the Participant on account of such deferrals of Compensation.
(aa)    “Retirement” shall mean the Participant’s separation from service
(within the meaning of Section 5.4), other than on account of Disability of
death, after attainment of his first potential (and therefore sole) Retirement
Date as described in paragraph cc below.
(bb)    “Retirement Date” means, with respect to any Plan Year Account, and/or
Performance Cycle Account, the date on which a Participant first meets the
conditions for normal or early retirement under the terms of the Arrow
Electronics Stock Ownership Plan as in effect on January 1, 2009 (i.e., after
reaching age 65, or age 60 with at least 10 years of service as defined in such
Plan) or (if applicable) with respect to Plan Year Accounts and/or Performance
Cycle Accounts, for Plan Years beginning on or after the Participant became a
participant in the Arrow Electronics,




--------------------------------------------------------------------------------

                                                

Inc. Supplemental Executive Retirement Plan (“SERP”), such earlier date (if any)
in which he meets the conditions for retirement under the SERP as in effect at
the start of such Plan Year. Each Participant shall have only one Retirement
Date with respect to any particular Plan Year Account and/or Performance Cycle
Account, which shall be the first to occur of the three alternative possible
dates set forth above, and such Retirement Date, once established, shall be
forever fixed and not subject to change with respect to such Account.
(cc)    “Scheduled Withdrawal Date” shall mean the distribution date elected by
the Participant for an in-service withdrawal from his Plan Year Accounts and/or
Performance Cycle Accounts for one or more Plan Years in accordance with Section
5.3.
(dd)    “Specified Employee” shall mean “specified employee” as determined in
accordance with the procedures adopted by the Company in accordance with the
Regulations for purposes of its nonqualified deferred compensation plans subject
to Section 409A.
(ee)    “Subsidiary” shall mean a subsidiary or affiliate that is a member of
the same controlled group as the Employer within the meaning of section 414(b)
or (c) of the Code.
(ff)    “Subsidiary Change of Control Event” means a change in control event
with respect to a Subsidiary within the meaning of the Regulations, pursuant to
which the Company ceases to have direct or indirect ownership of at least
fifty-one percent (51%) of the value of the total equity or total combined
voting power in respect of the Subsidiary.
(gg)    “Trust” shall mean any rabbi trust that the Employer may establish to
assist in meeting the Employer’s obligations under the Plan.
(hh)    “Trustee” shall mean the trustee of the Trust.
(ii)    “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in section 152 of the Code without
regard to section 152(b)(1), (b)(2) and (d)(1)(B)); loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, as a result of a
natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or his spouse or dependent as determined in accordance with Treasury
Regulation § 1.409A-3(i)(3) (and which shall not include purchase of a home or
the payment of tuition). Whether a Participant is faced with an unforeseeable
emergency permitting a distribution under this paragraph is to be determined by
the Committee based on the relevant facts




--------------------------------------------------------------------------------

                                                

and circumstance, but, in any case, a distribution on account of unforeseeable
emergency may not be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not cause severe financial hardship, or by cessation of deferrals
under the Plan.
ARTICLE II

PARTICIPATION
An Eligible Employee shall become a Participant in the Plan by completing all
forms as required by the Committee (which may, in the discretion of the
Committee, include an application for a variable life insurance policy
referenced in Section 4.2(a)).
ARTICLE III

DEFERRAL ELECTIONS
3.1    Elections to Defer Compensation. An Eligible Employee shall be entitled
to defer Compensation and/or Performance Share Awards in accordance with and
subject to the conditions of this Article III, by filing with the Committee a
deferral election in such form and manner and at such time permitted under this
Article III as the Committee shall prescribe. The election forms and
accompanying explanatory materials prescribed by the Committee for describing
the time within which such elections may be made shall be treated as part of the
Plan.
3.2    Time and Form of Election. A deferral election with respect to any
applicable category of Compensation, such as Base Salary, eligible bonus or
eligible commissions, may be made as a whole percentage of such Compensation or
as such a percentage up to a specified whole dollar limit. The time for making
any such election shall be as follows:
(a)    Election in Original Plan Year. A Participant who is an Eligible Employee
as of the first day of any Plan Year beginning on or after the Effective Date
may elect to defer his or her Base Salary or Incentive Compensation for such
Plan Year, by election duly filed with the Committee no later than December 1 of
the immediately preceding Plan Year (or such later date as the Committee may
authorize in its discretion, but not later than December 31 of such immediately
preceding Plan Year).
(b)    New Mid-Year Eligibles. An individual who first becomes an Eligible
Employee as of a date other than the first day of Plan Year, and who was not
previously eligible to




--------------------------------------------------------------------------------

                                                

participate in any other account balance nonqualified deferred compensation plan
of the Company or any Subsidiary (a “Similar Plan”), such as TEAP, the Anthem
Deferral Election Plan, or the Wyle Deferred Compensation Plan, may elect, by
election duly filed with the Committee within the thirty (30) day period
commencing on such date, to defer his or her Base Salary payable for pay periods
in such Plan Year beginning after the date of such election, and/or his or her
Incentive Compensation earned during the portion of such Plan Year after the
date of such election. For Incentive Compensation based upon a specified
performance period that begins prior to and ends after the date of such
election, the election will apply to that portion of such Incentive Compensation
equal to the total such Incentive Compensation multiplied by the ratio of the
number of days remaining in the performance period after the election over the
total number of days in the performance period applicable to the Participant.
The Committee may, in its discretion, extend the application of this Section
3.2(b) to one or more individuals who were formerly eligible to participate in
the Plan or any Similar Plan but who ceased to be so eligible and who may be
treated as newly eligible employees under Treasury Regulation § 1.409A-2(a)(7).
(c)    Deferral of Performance Shares. An individual who is eligible for a
Performance Share Award may defer receipt of shares thereunder by election duly
filed with the Committee in such form and manner, and at such time at the
Committee may prescribe, but not later than June 30 prior to the last year in
the Performance Cycle for such Award.
3.3    Additional Deferral Requirements.
(a)    Maximum Deferral.
(i)    Base Salary and Incentive Compensation. The maximum amount that an
Eligible Employee may elect to defer for a Plan Year (or portion thereof
following the date of election, in the case of a mid-year election pursuant to
Section 3.2(b)) shall be 80% of his or her Base Salary, and 100% of his or her
Incentive Compensation for such Plan Year (or portion thereof).
(ii)    Performance Share Awards. The maximum deferral permitted to a
Participant for a Performance Share Award for any Performance Cycle shall be
100% of such Award.
(b)    Limitation to Satisfy Withholding Requirements. The total amount deferred
by a Participant for any Plan Year shall be limited in such manner as the
Committee may determine in its discretion to be necessary or advisable in order
to satisfy applicable Social Security tax (including Medicare), income tax and
other legal withholding requirements and to implement on a priority basis
reductions in pay or other deductions required pursuant to elections made by the
Participant prior to the commencement of such Plan Year, or otherwise required
under any employee




--------------------------------------------------------------------------------

                                                

benefit plan of the Employer as in effect as the commencement of such Plan Year.
3.4    Irrevocability. A Participant’s deferral election under this Article III
shall be irrevocable after the last date prescribed under Section 3.2 for the
making of such election; provided, however, that such election may be revoked if
necessary in order to permit a hardship withdrawal of section 401(k)
contributions under the Arrow Electronics Savings Plan (or any similar plan of
the Company or any Subsidiary) prior to age 59-1/2, or in the event of an
Unforeseeable Emergency permitting distribution under Section 5.6 hereof.






--------------------------------------------------------------------------------

                                                

 
ARTICLE IV

PARTICIPANT ACCOUNTS
4.1    Establishment of Accounts.
(a)    Plan Year Accounts. The Committee shall establish and maintain—
(i)    a separate Plan Year Account for each Plan Year with respect to which a
Participant elects to defer Compensation hereunder, and
(ii)    a Make-Up Subaccount within each such Plan Year Account, to be credited
with the amount of any ESOP Make-Up Credit resulting from such deferral.
(b)    Subdivision into Fund Subaccounts. Each Plan Year Account (exclusive as
of the associated Make-Up Subaccount) shall be further divided into separate
subaccounts (“Fund Subaccounts”), each of which corresponds to a Fund elected by
the Participant pursuant to Section 4.2(b)
(c)    Subaccounts for Different Deferral Categories. All deferral elections
with respect to Compensation for any Plan Year shall be subject to a single
uniform election both with respect to the Fund used to determine the Investment
Adjustment for the corresponding Plan Year Account, and the distribution options
applicable under Article V. The Committee may in its discretion authorize
Participants who defer Performance Share Awards otherwise payable during a Plan
Year to elect either the same distribution options under Article V as they elect
for the corresponding Plan Year Account or a different distribution option.
(d)    Deferrals Credited to Fund Subaccounts. No later than the fifth business
day after amounts are withheld and deferred from a Participant’s Compensation
for a Plan Year, the Committee shall credit each Fund Subaccount within the
Participant’s Plan Year Account for that Year with an amount equal to the
Compensation (or portion thereof in whole percentages) so withheld and deferred
that the Participant has elected to be deemed invested in the Fund associated
with such Subaccount.
(e)    Performance Cycle Accounts. A Performance Cycle Account shall be
established for each Performance Cycle (if any) for which the Participant an
associated Performance Share Award. Such Performance Cycle Account shall be
credited with the number of shares of Company Stock to which such deferral
election applies no later than the close of the month in which




--------------------------------------------------------------------------------

                                                

shares of Company Stock would have been delivered to the Participant but for
such deferral.
4.2    Fund Elections.
(a)    Committee Selection of Available Funds. The Committee shall select from
time to time, in its sole and absolute discretion, commercially available
investment funds, which may either be free-standing or components of variable
life insurance policies, to serve as Funds in which a Participant may deem his
or her Plan Year Accounts invested pursuant to Section 4.2(b) and (c) below. The
investment return (positive or negative) calculated by the Committee and its
recordkeeper for each such investment fund shall be used to determine the
Investment Adjustment to be credited or charged (as the case may be) to the
portion of each Plan Year Account deemed invested in the corresponding Fund.
(b)    Designation of Fund for Deemed Investment of Current Deferrals. Each
Participant shall designate, in accordance with procedures prescribed by the
Committee, the Fund (or Funds, which shall be designated in whole percentage
increments) in which each of his or her Plan Year Accounts will be deemed to be
invested for purposes of determining the Investment Adjustment to be credited or
charged with respect thereto.
(c)    Designation of Fund for Deemed Investment of Plan Year Account Balances.
In accordance with procedures prescribed by the Committee, a Participant may
change each of the Fund allocations monthly while employed or after Retirement
or Disability. Separate changes may be made for the Participant’s Plan Year
Account for each Plan Year. Changes made by the 25th of the month will be
effective the first business day of the following month.
(d)    Default Rule. If no valid designation of a Fund is in effect for a
Participant’s Account or any portion thereof, the money market type of
investment fund shall be deemed elected with respect thereto.
4.3    Adjustment of Fund Subaccounts. Each business day, each Fund Subaccount
within a Participant’s Plan Year Account (i) shall be credited or charged (the
case may be) with (i) an amount determined by multiplying the balance credited
to such Subaccount as of the prior day, plus deferrals credited that day to such
Subaccount, by the Investment Adjustment for the Fund to which such Subaccount
relates, (ii) shall be credited with any transfer to such Fund Subaccount from
another such Subaccount, and charged with any transfer from such Fund Subaccount
to another such Subaccount, and (iii) shall be charged with the amount of any
payments therefrom under the Plan.
4.4    Vesting.




--------------------------------------------------------------------------------

                                                

(a)    Elective Deferrals Fully Vested. A Participant shall be 100% vested in
his or her Plan Year Accounts (exclusive of the associated Make-Up Subaccount)
and Performance Cycle Accounts at all times.
(b)    Make-Up Subaccounts. The balance in Participant’s Make-Up Subaccount
shall vest or be forfeited under the same terms that would apply had such amount
been part of the Participant’s account under the ESOP; provided, however that
amounts so forfeited shall not be restored if the Participant is reemployed,
regardless of whether similar forfeitures under the ESOP would be restored under
the circumstances.
4.5    Adjustment of Company Stock Accounts. A Participant’s Make-Up Subaccount
and/or Performance Cycle Account established under Section 4.1 shall thereafter
be (i) credited with the number of shares of additional Company Stock that the
Committee determines would be purchasable with the amount of any dividends or
other distributions made in respect of Company Stock previously credited
thereto, (ii) appropriately adjusted for any other transaction affecting Company
Stock in such manner as the Committee shall determine, and (iii) charged with
the number of shares in respect of which distribution (whether in Common Stock
or, as in the case of the Make-Up Subaccount, in cash) has been made under the
Plan in respect of such Account.




--------------------------------------------------------------------------------

                                                



ARTICLE V

DISTRIBUTIONS
5.1    Retirement or Disability.
(a)    Immediate Lump Sum Payment. Upon a Participant’s Retirement or
Disability, the vested balance in his or her Accounts shall be paid to the
Participant in a lump sum on the fifteenth (15th) day of the month following the
end of the month in which such event occurs, in an amount equal to the balance
credited to such Accounts as of the last day of the month in which such event
occurs, except as otherwise provided in the following provisions of this Section
5.1, and/or in Article VIII in the case of payments to Specified Employees.
(b)    Scheduled Withdrawals in Process. A Plan Year Account that has become
payable in installments prior to the date of such Retirement or Disability
pursuant to an election under Section 5.3 shall continue to be so paid.
(c)    Installment Option. In the event that a Participant has timely so elected
(as described below in this Section 5.1(c)) with respect to one or more Plan
Year Accounts and/or Performance Cycle Accounts, payment of the vested balance
thereof shall be made in substantially equal annual installments (each
reflecting adjustments under Sections 4.3 and 4.5 since the preceding payment),
over such number of years not to exceed twenty (20) as the Participant shall
have elected. The first such installment shall be paid on the date that payment
would otherwise be made in a lump sum pursuant to Section 5.1(a) and/or Article
VIII, and subsequent installments shall be paid on March 15 of each calendar
year after the calendar year of the first such payment, based on the balance of
such Accounts on the last day of the preceding February. Such an election may be
made at the time of the Participant’s initial deferral election with respect to
the applicable Account with respect to such Account under Article III, or at any
later date more than twelve months prior to the date that payment would
otherwise be made in a lump sum, but such a later election shall be given effect
only if the date for commencement of the installment payments is not earlier
than five years after the date on which payment would have been made or begun
prior to such later election.
(d)    Deferred Payment Option. Payment of the balance of a Participant’s
Account upon Retirement or Disability (or the commencement of installment
payments as described in Section 5(c) above) may, with respect to such one or
more Plan Year Accounts and/or Performance Cycle Accounts as the Participant may
elect at the time of the initial deferral election with respect thereto, be
deferred to such date, not later than the first day of the month following his
seventieth




--------------------------------------------------------------------------------

                                                

(70th) birthday, as the Participant may specify in such election. A
Participant’s election for installment or deferred payment with respect to such
Account may also be made at any later date more than twelve months prior to the
date that payment with respect to such Account would otherwise be made or begin,
but an election at such a later date shall be given effect only if the deferred
date for making or commencement of payments under such election is not earlier
than five years after the date the payment with respect to such Account would
have been made or begun prior to such later election.
(e)    Modification of Payout Form. A Participant may elect to modify the form
of benefit that he or she has previously elected with respect to an Account that
has not yet become payable to substitute an available installment form of
payment for a lump sum, or to extend the period over which installments may be
paid (up to the maximum number of installments so permitted), provided that such
election is filed with the Committee at least one year before the previous
payment commencement date and the installment payments under such election
commence no earlier than five years from such previous payment commencement
date. A Participant may also elect to substitute a lump sum form of payment for
an installment form previously elected with respect to any such Account,
provided that such election is filed with the Committee at least one year before
the previous payment commencement date and the lump sum payment is to be made no
earlier than five years from such previous payment commencement date.
5.2    Termination Prior to Retirement (or Disability). Subject to Article VIII,
in the event of a Participant’s termination of employment (within the meaning of
Section 5.4) other than by reason of Retirement or Disability, the vested
balance in all of his Accounts as of the last day of the month in which such
event occurs, including any amounts credited to Plan Year Accounts previously
payable in installments, shall be paid to the Participant in a lump sum
distribution on the fifteenth (15th) day of the month following the month of
such termination, in an amount equal to the balance credited to such Account as
of the last day of the month of termination.
5.3    Distribution With Scheduled Withdrawal Date.
(a)    Election of In-Service Withdrawal Date. A Participant may elect a
Scheduled Withdrawal Date –
(i)    with respect to his or her Plan Year Account for a Plan Year, at the time
of his or her initial deferral election with Compensation for the applicable
Plan Year, and
(ii)    with respect to a Performance Cycle Account for a Plan Year, at the time
of his or her initial deferral election with respect to the applicable
Performance Share Award.




--------------------------------------------------------------------------------

                                                

A Scheduled Withdrawal Date shall be any March 15 of any Plan Year beginning at
least two years from the last day of (i) for Plan Year Accounts, the Plan Year
in which the Compensation credited thereto was earned, or (ii) for Performance
Cycle Accounts, the Plan Year in respect of which the applicable Performance
Share Award would otherwise be paid. A Participant may extend any Scheduled
Withdrawal Date previously elected, provided that the election of such extension
is filed with the Committee at least one year before the previous Scheduled
Withdrawal Date and such extension is for a period of not less than five years
from such previous Scheduled Withdrawal Date.
(b)    Termination of Employment Before Completion of In-Service Distributions.
In the event that a Participant’s termination of employment (within the meaning
of Section 5.4), or death occurs before distribution in respect of his or her
Accounts having such a Scheduled Withdrawal Date is made or completed, the
balance of the Participant’s vested Accounts associated with such Scheduled
Withdrawal Date shall be paid as herein provided upon such event where no
Scheduled Withdrawal Date has been elected, unless (i) such event qualifies as a
Retirement or Disability and (ii) payment of installments has previously
commenced with respect to such Scheduled Withdrawal Date, in which event such
installment payments shall continue as provided in Section 5.1(b).
(c)    Payment at Scheduled Withdrawal Date. If a Participant reaches a
Scheduled Withdrawal Date while in the employ of the Employer (or otherwise
prior to termination of employment), the vested balance earned in his or her
Accounts having such Scheduled Withdrawal Date shall be paid in a single lump
sum, based on the balance of such Accounts as of the last day of the February
immediately preceding such Scheduled Withdrawal Date, or be paid in
substantially equal annual installments (each reflecting adjustments under
Sections 4.3 and 4.5 since the preceding payment) over a period of two to five
years as specified in the Participant’s initial deferral election with respect
to such Accounts or any subsequent change in such election timely made as
provided in Section 5.3(a).
(d)    Application to Make-Up Subaccounts. If a Participant's Make-Up Subaccount
is not vested on a Scheduled Withdrawal Date for the associated Plan Year
Account, payment in respect of such Make-Up Subaccount shall be made in a lump
sum on March 15 immediately following the date of vesting or, if applicable as
part of any installments payable in respect of such Plan Year Account.
5.4    Separation from Service. The phrase “termination of employment” and
similar phrases as used in this Plan shall refer to separation from service
within the meaning of the




--------------------------------------------------------------------------------

                                                

Regulations, determined by reference to the presumptive rule of Treasury Reg.
§ 1.409A-1(h)(l)(ii) (under which a reasonable expectation of a permanent
reduction in the level of service to no more than 20% of the average level
during the prior 36-month or other applicable period is presumed to result in a
separation from service), and determined by treating the Company and all
Subsidiaries as single Employer.
(a)    Subsidiary Change in Control Event. In the event that a Subsidiary Change
in Control Event occurs with respect to a Participant employed by the affected
Subsidiary, distribution shall be made in connection therewith under the same
rules provided in the Plan with respect to termination of employment, except
that no six-month delay shall be required by reason of Article VIII.
(b)    Leaves, etc. A Participant’s employment relationship shall be treated as
continuing while he or she is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six months, or if longer, so long as the
Participant’s right to reemployment with the Employer (or a Subsidiary) is
provided either by statute or by contract. If the period of leave exceeds six
months and the Participant’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate
immediately following such six-month period.
5.5    Distribution on Death. If a Participant dies while employed (within the
meaning of Section 5.4), or after his Retirement or other termination of
employment but prior to the completion of all payments in respect of his or her
Accounts under the Plan, the total undistributed balance of such Accounts (or
vested portion thereof) shall be paid to his or her Beneficiary in a lump sum.
Payment by the Employer pursuant to any unrevoked and valid Beneficiary
designation under on the fifteenth (15th) day of the third month following the
month in which death occurs, in an amount based on the balance of the
participant's Accounts on the last day of the month preceding payment. Section
1.4(c), or to the person or persons entitled thereto under Section 1.4(c) in the
absence of such a designation, shall terminate any and all liability of the
Employer with respect thereto.
5.6    Emergency Distribution. A Participant shall be permitted to elect an
Emergency Distribution from his or her vested Accounts, subject to the following
restrictions:
(a)    The election to take an Emergency Distribution shall be made by filing a
form provided by and filed with Committee.
(b)    The Committee shall have made a determination that an Unforeseeable
Emergency exists.




--------------------------------------------------------------------------------

                                                

(c)    The amount determined by the Committee as an Emergency Distribution shall
be paid in a single cash lump sum as soon as practicable after the end of the
calendar month in which the Emergency Distribution election is made and approved
by the Committee.
(d)    If a Participant receives an Emergency Distribution, the Participant will
be ineligible to participate in the Plan for the balance of the Plan Year and
the following Plan Year.
5.7    Medium of Distribution. All distributions under the Plan shall be made in
cash except in the case of deferred Performance Shares and increments thereon
reinvested in Company Stock, which shall be distributed in Company Stock (plus
cash in lieu of fractional shares).
5.8    Actual Payment Date. The provisions hereof for payment on the fifteenth
date of March or of any other month shall be construed and may be applied as the
Committee (including the Plan recordkeeper) deems necessary or advisable and in
accordance with applicable provisions of the Regulations, including without
limitation Treasury Reg. § 1.409A-3(d), without liability to any Participant or
Beneficiary by reason thereof.
5.9    Payment to Incompetent. If any Participant or Beneficiary entitled to
benefits under the Plan shall be legally incompetent, or in the sole judgment of
the Committee is considered by reason of physical or mental condition to be
unable to give a valid receipt therefor, such benefits may be paid in one or
more of the following ways, as the Committee in its sole discretion s hall
determine:
(a)    To the legal representatives of the Participant or Beneficiary;
(b)    Directly to such Participant or Beneficiary;
(c)    To the spouse or guardian of such Participant or Beneficiary or such
other person found by the Committee, in its sole judgment, to have assumed the
care of such Participant or Beneficiary.
If a Beneficiary is a minor, payment of such benefits shall be made as described
in Section 1.4 (c)(v).
Payment to any person in accordance with these provisions will, to the extent of
the payment, discharge the Employer, and none of the foregoing or the Committee
will be required to see to the proper application of any such payment. Without
in any manner limiting these provisions, in the event that any amount is payable
hereunder to any incompetent Participant or Beneficiary described above, the
Committee may in its discretion utilize the procedures described in Section




--------------------------------------------------------------------------------

                                                

5.8.
5.10    Doubt as to Right to Payment. If any doubt exists as to the right of any
person to any benefits hereunder or the amount of time of payment of such
benefits (including, without limitation, any case of doubt as to identity, or
any case in which notice has been received from any person claiming any interest
in amounts payable hereunder, or any case in which a claim from other persons
may exist by reason of community property or similar laws), the Committee will
be entitled, in its discretion, to direct that payment of such benefits be
deferred until order of a court of competent jurisdiction, or to pay such sum
into court in accordance with appropriate rules of law in such case then
provided, or to make payment only upon receipt of a bond or similar
indemnification (in such amount and in such form as is satisfactory to the
Committee).
5.11    Acceleration generally prohibited. No acceleration of payments under the
Plan shall be permitted except as authorized by the Regulations. Without
limiting the generality of the foregoing:
(a)    Government conflict of interest. Distribution may be accelerated as may
be necessary to comply with a certificate of divestiture as defined in section
1043(b)(2) of the Code.
(b)    Payment of employment taxes. Distribution may be accelerated in order to
pay (i) the Federal Insurance Contributions Act (FICA) tax imposed under
section 3101, section 3121(a) and section 3121(v)(2) of the Code on deferrals
under the Plan (the “FICA Amount”), (ii) Federal, state, local or foreign wage
withholding taxes on the FICA Amount, and (iii) additional wage withholding
taxes attributable to the pyramiding of wages subject to withholding and taxes.
Acceleration shall be permitted under this paragraph (b) only to the extent that
Committee determines that such tax obligations cannot be readily met from other
sources, and the total payment under this paragraph (b) shall not exceed the
aggregate of the FICA Amount and related income tax withholding.






--------------------------------------------------------------------------------

                                                

ARTICLE VI

ADMINISTRATION
6.1    Committee. The Compensation Committee of the Board of Directors
(“Compensation Committee”) shall appoint a Management Pension Investment and
Oversight Committee (the “Committee”), which shall consist of not less than
three persons to serve at the pleasure of the Compensation Committee. Any
vacancy on the Committee, arising for any reason whatsoever, shall be filled by
the Compensation Committee. The Committee shall hold meetings upon such notice,
at such place or places, at such time or times and in such manner (including
meetings in which members may participate through teleconferencing or similar
means) as it may from time to time determine. A majority of the members of the
Committee at the time in office shall constitute a quorum for the transaction of
business, and action by a majority of those present at any meeting at which a
quorum is present shall constitute action by the Committee. The Committee may
also act without a meeting by instrument in writing signed by a majority of the
members of the Committee, or by one or more members to whom the Committee has
previously delegated the authority to take such action. No member of the
Committee shall be entitled to act on or decide any matter relating specifically
to such member.
6.2    Powers and Duties of the Committee. The Committee shall enforce the Plan
in accordance with its terms, shall be charged with the general administration
of the Plan, and shall have all powers and discretion necessary to accomplish
its purposes, including, but not by way of limitation, the following:
(i)    to select the Funds in accordance with Section 4.2(a) hereof;
(ii)    to construe and interpret the terms and provisions of this Plan;
(iii)    to determine any question arising in the administration, interpretation
and application of the Plan, including without limitation questions of fact and
of construction;
(iv)    to make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan (including the making of elections
thereunder) as are not inconsistent with the terms hereof;
(v)    to compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
(vi)    to maintain all records that may be necessary for the administration




--------------------------------------------------------------------------------

                                                

of the Plan;
(vii)    to correct defects, rectify errors, supply omissions, clarify
ambiguities, and reconcile inconsistencies to the extent it deems necessary or
desirable to effectuate the Plan;
(viii)    to take all actions necessary for the administration of the Plan,
including determining whether to hold or discontinue any insurance policies held
by the Employer or any Trust; and
(ix)    to make a determination as to the rights of any person to a benefit and
to afford any person dissatisfied with such determination the right to an
appeal.
The determinations of the Committee shall be conclusive and binding on all
persons to the maximum extent permitted by law.
6.3    Delegation of Authority; Appointment of Agents. The Committee may (i)
allocate any of its responsibilities, powers and discretion under the Plan to
one or more members of the Committee, and (ii) appoint a Plan administrator or
any other agent, and delegate to them such powers and duties in connection with
the administration of the Plan as the Committee may from time to time prescribe.
The actions taken by any member or members of the Committee or any other such
persons in the exercise of responsibilities, powers and discretion delegated
hereunder shall have the same valid and binding effect under the Plan as action
by the full Committee.
6.4    Information. To enable the Committee to perform its functions, the
Employer shall supply full and timely information to the Committee on all
matters necessary for administration of the Plan.
6.5    Compensation, Expenses and Indemnity.
(a)    The members of the Committee shall serve without compensation for their
services hereunder.
(b)    The Committee is authorized at the expense of the Employer to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Employer.
(c)    To the extent permitted by applicable state law, the Employer shall
indemnify and hold harmless the Committee and each member thereof, the Board of
Directors and any delegate




--------------------------------------------------------------------------------

                                                

of the Committee who is an employee of the Employer against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Employer or provided by the Employer under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.
6.6    Disputes.
(a)    Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) must file a written request for such benefit with the Company,
setting forth his or her claim. The request must be addressed to the General
Counsel of the Company at its then principal place of business.
(b)    Claim Decision. Upon receipt of a claim, the Company shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall
deliver such reply within such period. The Company may, however, upon notice to
the Claimant within such period, extend the reply period for an additional
ninety (90) days for special circumstances.
If the claim is denied in whole or in part, the Company shall inform the
Claimant in writing and set forth: (A) the specified reason or reasons for such
denial; (B) the specific reference to pertinent provisions of this Plan on which
such denial is based; (C) a description of any additional material or
information necessary for the Claimant to perfect his or her claim and an
explanation of why such material or such information is necessary; (D)
appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and (E) the time limits for requesting a review
under subsection (c).
(c)    Request For Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Committee review the determination of the Company. Such request
must be addressed to the General Counsel of the Company, at its then principal
place of business. The Claimant or his or her duly authorized representative
may, but need not, review the pertinent documents and submit issues and comments
in writing for consideration by the Committee. If the Claimant does not request
a review within such sixty (60) day period, he or she shall be barred and
estopped from challenging the Company’s determination.
(d)    Review of Decision. Within sixty (60) days after the Committee’s receipt
of a request for review, after considering all materials presented by the
Claimant, the Committee




--------------------------------------------------------------------------------

                                                

will inform the Claimant in writing, in a manner calculated to be understood by
the Claimant, the decision setting forth the specific reasons for the decision
containing specific references to the pertinent provisions of this Plan on which
the decision is based. If special circumstances require that the sixty (60) day
time period be extended, the Committee will so notify the Claimant before the
expiration of such period and will render the decision as soon as possible, but
no later than one hundred twenty (120) days after receipt of the request for
review.
6.7    Liability, Limited; Indemnification. The members of the Committee and
each of them shall be free from all liability, joint and several, for their acts
and conduct, and for the acts and conduct of any duly constituted agents. The
Employer shall indemnify and save them harmless from the effects and
consequences of their acts and conduct in such official capacity except to the
extent that such effects and consequences flow from their own willful
misconduct. Under no circumstances will members of the Committee be personally
liable for the payment of Plan benefits.




--------------------------------------------------------------------------------

                                                

ARTICLE VII

MISCELLANEOUS
7.1    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Employer or the Trust (if
any). No assets of the Employer or the Trust shall be held in any way as
collateral security for the fulfilling of the obligations of the Employer under
this Plan. The Employer’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Employer to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. If a Participant has deferred Compensation or
Performance Share Awards earned for service with a Subsidiary, such Subsidiary
shall be primarily liable for all obligations under the Plan with respect
thereto and the Company shall be secondarily liable thereafter. It is the
intention of the Employer that this Plan be unfunded for purposes of the Code
and for purposes of Title I of ERISA.
7.2    Restriction Against Assignment. The Employer shall pay all amounts
payable hereunder only to the person or persons designated by the Plan and not
to any other person or corporation. No part of a Participant’s Accounts shall be
liable for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Committee, in its discretion, may cancel such distribution or payment (or any
part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.
7.3    Withholding. There shall be deducted from each payment made under the
Plan or any other compensation payable by the Employer to the Participant (or
Beneficiary) all taxes which are required to be withheld by the Employer in
respect to such payment or any other payment under this Plan. The Employer shall
have the right to reduce any payment (or compensation) by the amount of cash
sufficient to provide the amount of said taxes.
7.4    Amendment, Modification, Suspension or Termination. The Company, acting
through the Board of Directors (including through the Compensation Committee of
the Board) or through the Committee, may amend, modify, suspend or terminate the
Plan in whole or in part,




--------------------------------------------------------------------------------

                                                

except that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts
or adversely affect his right to vest thereunder in accordance with the Plan
provisions previously in effect. A termination of the Plan shall not cause the
acceleration of payments under the Plan unless the Committee determines, after
consultation with counsel, that the terms and conditions of such termination are
within exceptions provided by the Regulations to the general Section 409A
prohibition against acceleration. Notwithstanding any other provision of the
Plan, the Committee shall have the right and power to adopt any and all such
amendments to the Plan as it shall deem necessary or advisable to ensure
compliance with Section 409A and the Regulations, including amendments with
retroactive effect.
7.5    Governing Law. The Plan is intended to constitute an unfunded plan of
deferred compensation for a select group of management or highly compensated
employees, within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA and shall be interpreted and administered to the extent possible in a
manner consistent with that intent. Except to the extent preempted by federal
law, the Plan shall be construed and governed in all respects according to the
laws of the State of New York, where it is adopted, without regard to principles
of conflict of laws.
7.6    Data. Any Participant or Beneficiary entitled to benefits under the Plan
must furnish to the Committee such documents, evidence, or information as the
Committee considers necessary or desirable for the purpose of administering the
Plan, or to protect the Committee and the Employer; and it is a condition of the
Plan that each such Participant or Beneficiary must furnish promptly true and
complete data, evidence, or information and sign such documents as the Committee
may require consistent with the Plan and Regulations before any benefits become
payable under the Plan.
7.7    Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof, be in full satisfaction of all claims against the Committee and the
Employer. The Committee may, to the extent consistent with the Plan and the
Regulations, require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.
7.8    Limitation of Rights and Employment Relationship. The establishment of
the Plan shall not be construed to confer upon an employee or Participant any
legal right to be retained in the employ of the Employer or give any employee or
any other person any right to benefits, except to the extent expressly provided
hereunder. All employees will remain subject to discharge to the same extent as
if the Plan had never been adopted, and may be treated without regard to the
effect such treatment might have upon them under the Plan.




--------------------------------------------------------------------------------

                                                

7.9    Separability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect other
provisions of the Plan, and the Plan will be construed and enforced as if such
provision had not been included therein.
7.10    Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
7.11    Usage. Whenever applicable, the singular, when used in the Plan, will
include the plural.
7.12    Grantor Trust Agreement/Powers of Trustee. The powers, rights and duties
of the Trustee under any rabbi trust created for the purpose of assisting the
Employer in meeting its obligations under the Plan shall, following a “Change of
Control” as defined in the trust agreement for such Trust, govern and prevail to
the extent inconsistent with any of the provisions of the Plan, including
without limitation Plan provisions making the Committee’s determinations final
and binding. The Employer shall make such contributions to such Trust as shall
be required under the terms of such trust agreement. Although the principal of
the Trust and any earnings thereon shall be held separate and apart from other
funds of Employer and shall be used exclusively for the uses and purposes of
Participants and Beneficiaries as set forth therein, neither the Participants
nor their Beneficiaries shall have any preferred claim on, or any beneficial
ownership in, any assets of the Trust prior to the time such assets are paid to
the Participants or Beneficiaries as benefits, and all rights created under this
Plan shall be unsecured contractual rights of Plan Participants and
Beneficiaries against the Employer. Any assets held in the Trust will be subject
to the claims of Employer’s general creditors under federal and state law in the
event of insolvency as more fully provided in the trust agreement for the Trust.
7.13    Administrative Processing Considerations. Notwithstanding any other
provision of the Plan, it shall be recognized that implementation of the
accounting, valuation and distribution procedures required under the Plan is
dependent upon the Plan recordkeeper receiving complete and accurate information
from a variety of different sources on a timely basis. Since events may occur
that interrupt or otherwise interfere that in this process, there shall be no
guarantee by the Plan that any given information or transaction will be received
or processed at the anticipated time and day. In any such events shall occur,
any affected transaction will be processed as soon as administratively feasible
consistently with the Regulations, without liability to any Participant of
Beneficiary by reason thereof.
7.14    Correction of Error. The Committee may adjust the Accounts of any or all
Participants in order to correct errors and rectify omissions in such manner as
the Committee believes




--------------------------------------------------------------------------------

                                                

will best result in the equitable and nondiscriminatory administration of the
Plan and ensure compliance with Section 409A and the Regulations and/or to make
use of such correction procedures as may be established to mitigate or avoid
penalties for violation thereof, without liability to any Participant or
Beneficiary by reason thereof.








--------------------------------------------------------------------------------

                                                

ARTICLE VIII

DISTRIBUTIONS TO SPECIFIED EMPLOYEES
8.1    Six-month Delay on Termination of Employment. If distribution becomes due
under a Plan based on the separation from service (within the meaning of Section
5.4) of a Participant who is a specified employee as of the date of event, such
distribution shall be not be made prior to the expiration of six months from the
date of separation; provided, however, that this Section 8.1 shall not preclude
earlier distribution to the Participant’s Beneficiary upon the Participant’s
death.
8.2    Application to Installment Payments. If the first payment in a series of
annual installment distribution is delayed under Section 8.1 to the calendar
year (the "first payment year") following the year in which such payment would
otherwise be payable, subsequent installments, up to the total number of
installments elected, shall be made on March 15 of each successive calendar year
following the first payment year.
8.3    Correlation with Election Change Rules. The six-month delay that may be
required under Section 8.1 shall be disregarded in applying the rule that a
change in the time or form of payment must defer the making or commencement of
payments for at least five years from the payment commencement date previously
applicable.




--------------------------------------------------------------------------------

                                                

ARTICLE IX

TRANSITION RULE ELECTIONS
9.1    2005 Amendments. The Arrow Electronics, Inc. Executive Deferred
Compensation Plan was amended on December 20, 2005 in the following respects:
9.1.1    “Second Chance” Deferral Election for 2005. In accordance with the
terms and conditions of Q&A-21 of Internal Revenue Service Notice 2005-1, a
Participant may make an initial election to defer all or a portion of his 2005
salary or commissions, or his bonus for 2004 not vested prior to 2005, that was
not received or receivable prior to the date of such election, and of his bonus
for 2005 payable in 2006, or to increase the amount of such deferral, by notice
filed with the Plan Recordkeeper no later than February 18, 2005.
9.1.2    “2005 Bailout.” In accordance with the terms and conditions of Q&A-20
of Internal Revenue Service Notice 2005-1:
(i)    a Participant may elect to cancel in accordance with such rules as the
Committee may provide, his prior deferral election for salary, commissions or
directors’ fees payable in 2005, his bonus for 2004 not vested prior to 2005,
any bonus for 2005 payable in 2005 (as in the case of certain quarterly or
semi-annual bonuses), and any 2005 bonus not earned and vested until 2006, by
notice filed with the Plan Recordkeeper no later than December , 2005 (or such
other date no later than December 31, 2005 as the Committee may provide); and
(ii)    receive (or have made available so as to be includible in his income for
Federal income tax purposes for 2005) no later than December 31, 2005, the
portion of his account under the Plan attributable to the amounts for which his
prior deferral election was thus cancelled, as adjusted for the deemed
investment experience attributable thereto (positive or negative).
9.2    2005-2008 Change Opportunity. Participants may elect at any time during
the period through December 31, 2008 to change the time or form of payment of
any Plan Year Account or Performance Cycle Account previously elected hereunder
to any other time or form of payment permitted at the time of the initial
deferral election with respect thereto, provided that no such election made
after December 31, 2005 may apply to amounts payable the year of such election
nor accelerate into the year of election amounts otherwise payable in a future
year, and no such election shall be permitted with respect to amounts previously
governed by the Original Plan prior to July 15, 2008.




--------------------------------------------------------------------------------

                                                

To evidence the adoption of this amended and restated Arrow Electronics, Inc.
Executive Deferred Compensation Plan, the undersigned has, pursuant to direction
of the Management Pension and Investment Oversight Committee, (under authority
given by the Compensation Committee of the Board of Directors, has executed this
Plan document this ___ day of ______, 20__ .
/s/ Peter S. Brown n
Senior Vice President and General Counsel




